DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 4-29-2020, 2-25-2022, 7-27-2021 & 3-30-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendment(s) filed 4-29-2020.

Claim Rejections - 35 USC § 102



5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jae-Hak (KR20120111080).

Regarding claim 1 Jae-Hak teaches a chamber 120 130  in which the secondary battery 135 is mounted; an induction medium supply module 170 for generating a flow of induction medium into the chamber (intended use recitation); and an analysis module 152 154 for analyzing the generated gas in the secondary battery introduced from the chamber by the flow of the induction medium (intended use recitation), 10wherein the chamber s120 s220 comprises: an inlet  (inherent via page 4-6 ) to which the induction medium supply module 170 is connected; an outlet (inherent via page 4-6 ) to which the analysis module is connected; and a safety valve 196 for releasing flame, dust, and high-pressure gas generated during explosion or ignition of the secondary battery to the outside (intended use recitation).


Regarding claim 7 Jae-Hak teaches the chamber further comprises charging/discharging terminals 134 for contacting electrodes of the secondary battery (intended use recitation, and  28wherein the device further comprises a charge/discharge module 132 electrically connected to the electrodes of the secondary battery 135 through the charging/discharging terminals 132 to charge/discharge the secondary battery 134.

Allowable Subject Matter

6.	Claims 2-6, 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2 Jae-Hak does not anticipate nor render obvious a first shutoff valve connected between the inlet and the chamber; and a second shutoff valve connected between the outlet and the chamber, 20wherein the first shutoff valve shuts off a flow of fluid from the chamber to the induction medium supply module when the secondary battery is exploded or ignited, and the second shut-off valve shuts off a flow of fluid from the chamber to the analysis module when the secondary battery is exploded or 26ignited.
Regarding claim 8 Jae-Hak does not anticipate nor render obvious the chamber comprises a chamber body in which the secondary battery is mounted and which has a cuboid shape with an open front portion and a chamber cover adapted to shield the opening, wherein the inlet is disposed on one side of the chamber body, the outlet 10is disposed on the other side of the chamber body, and the safety valve is disposed at the center of the chamber body.

Claims 3-6 & 9 are objected to based on their dependency of claim 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2020218785 A1 Device for collecting internal gas of secondary battery, such as lithium secondary battery, comprises pressurizing jig unit provided for pressing surface of battery case and pressing jig portion contains gas generated inside battery case

WO 2019083207 A1 Device for collecting gas generated in secondary battery, has first pressure sensor positioned between main opening and closing part and pipe, and second pressure sensor connected to gas trap portion for sensing gradient of main body

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856